UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 884 to file portions of the documents filed at ECF No. 885

with redactions is GRANTED. The Letter-Motion filed at ECF No. 886 shall remain as only visible

to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 884.


Dated:          New York, New York
                March 27, 2020                               SO ORDERED
